Case 1:20-cv-00488-JMS-DLP Document 2 Filed 02/12/20 Page 1 of 1 PageID #: 29




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                                Indianapolis Division


ANTHONY LYONS                                         )
         Plaintiff,                                   )
                                                      )
      v.                                              ) Case No.        1:20-cv-488-JMS-DLP
                                                      )
EQUIFAX INFORMATION SERVICES, LLC,                    )
and CAPITAL ONE, NA                                   )
           Defendants.                                )


                                NOTICE OF APPEARANCE

TO:   The Clerk of Court and all parties of record:

      I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for: Anthony Lyons, Plaintiff.

      Dated this 12th day of February, 2020.


                                            Respectfully submitted,

                                            /s/ Frank D. Otte
                                            Frank D. Otte, No. 19859-49
                                            CLARK QUINN MOSES SCOTT & GRAHN LLP
                                            320 N. Meridian Street, Suite 1100
                                            Indianapolis, IN 46204
                                            Telephone: (317) 637-1321
                                            Fax: (317) 687-2344
                                            fotte@clarkquinnlaw.com
                                            Counsel for the Plaintiff
